Citation Nr: 1513127	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

The propriety of the disability rating reduction from 40 percent to 20 percent for type II diabetes mellitus, with erectile dysfunction, hypertension, and nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Denver, Colorado has jurisdiction of this case. 

The Veteran testified before the undersigned at a February 2015 video conference hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO reduced the disability rating for the Veteran's service-connected type II diabetes mellitus from 40 to 20 percent, effective May 13, 2008, which resulted in a reduction in his compensation payments.

2.  Because the RO's September 2008 rating decision failed to follow the due process provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating decision is void ab initio. 

3.  Prior to this reduction, the RO failed to observe the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating proposing the reduction and affording the Veteran the opportunity to present additional evidence and request a predetermination hearing.


CONCLUSION OF LAW

The reduction from 40 to 20 percent for diabetes mellitus was improper, and the 40 percent rating is restored, effective May 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.105(e), 3.344, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The reduction at issue in this case involves the Veteran's service-connected diabetes mellitus, which is evaluated under DC 7913.  38 C.F.R. § 4.119.

Under such code, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2014).

A "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  

Historically, in this case, service connection for diabetes mellitus has been in effect since May 8, 2001. 

Relevant here, in March 2008, the RO received the Veteran's increased rating claim for diabetic neuropathy of the upper extremities, as well as service connection claims for hypertension and a left ankle disability..

In May 2008, the Veteran underwent an additional VA compensation examination and the examiner indicated that the Veteran's diabetes was controlled with insulin, and complicated by peripheral neuropathy of bilateral upper and lower extremities, microalbuminuria, and erectile dysfunction.  

In the September 2008 rating decision on appeal here, the RO awarded service connection for multiple disabilities, effective March 5, 2008; and also reduced the rating for diabetes mellitus from 40 to 20 percent, effective May 13, 2008.  That reduction was primarily based on the May 2008 VA examination showing that the Veteran's diabetes required insulin and a restricted diet only, but not a restriction of activities prescribed by a physician.  

The Veteran contends that the RO's reduction of his disability rating from 40 to 20 percent for diabetes mellitus, effective May 13, 2008, was improper, and that restoration is warranted. 

Any change in evaluation based upon any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected diabetes mellitus from 40 to 20 percent, as set forth in 38 C.F.R. § 3.105(e) .

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (2014).

In this case, the Board observes that when the RO's reduced the Veteran's rating for diabetes from 40 to 20 percent on May 13, 2008, it also resulted in a reduction of his combined rating and the "compensation payments" payable to him, from 80 percent to 70 percent, effective May 13, 2008.  

Significantly, there is no evidence that this reduction was first proposed to the Veteran, or that notice regarding the process of how to dispute the proposed reduction was provided to the Veteran.  Accordingly, the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.103(b)(2) and 3.105(e).   Moreover, the Veteran was not given a 60-day period to present additional evidence.  In short, the RO implemented the rating reduction and reduced the Veteran's overall disability compensation without complying with the relevant regulations governing rating reductions. Id. 

As there was no initial proposal and the Veteran did not receive notice of the proposed reduction, the September 2008 rating reduction violated the due process requirements of 38 C.F.R. § 3.105(e), which was established to serve as a procedural protection against improper reductions of disability ratings.  The United States Court of Appeals for Veterans Claims has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hudgens v. Gibson, 26 Vet. App. 558, 564 (2014).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 598, 595 (1991).

In light of the above, the Board finds that the December 2008 rating decision implementing the rating reduction, effective May 13, 2008, was improper and thus considered void ab initio.  See Greyzck, 12 Vet. App. at 292.  Accordingly, the 40 percent rating is reinstated for the Veteran's service-connected diabetes mellitus.   
In addition, the Board notes that even had the Veteran received notice proposing the reduction, it would have still been improper because there is no indication that consideration was given to whether any improvement in the Veteran's diabetes would be maintained under ordinary conditions of life, as required by section 3.344(a).  The Veteran's testimony of continued diabetic symptoms, to include a regulation of activities, with absolutely no improvement, and their interference with his life activities are competent, and the Board has no reason to doubt the credibility of those statements.  It therefore cannot be stated with any certainty that the presumed improvement shown on the May 2008 VA examination had been maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13). 

Lastly, the  Board points out that the Veteran has been in receipt of special monthly compensation (SMC) since December 12, 2011, on account of loss of use of a creative organ (at the k level), and a 100 percent schedular rating from July 25, 2013.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).   Any claim to a higher level of SMC at the (s) rate that the Veteran may be due with this restoration of a rating has not been adjudicated by the RO in the first instance and is an ancillary benefit; accordingly, it is not currently before the Board.  See 38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003).  Moreover, the Board does not wish to prejudice the Veteran and wants to ensure he receives all process to which he is due.  











ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective May 13, 2008, restoration of a 40 percent disability rating for type II diabetes mellitus is restored.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


